Citation Nr: 0637241	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-43 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from October 1976 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied service connection for PTSD.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has post-traumatic stress disorder (PTSD) that is due to any 
incident or event in military service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision.  In the present 
case, this was done.  In December 2003, the RO sent the 
veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The December 
2003 letter informed the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA and the service department.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service.  He was also advised that he needed to provide 
the RO with specific details about any combat-related 
incident which he believed had resulted in his claimed PTSD.  
The veteran was advised that he should send information 
describing any additional evidence, or the evidence itself.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to his claim for 
service connection.  

The Board finds that the content of the December 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letter, the November 2004 Statement of the Case (SOC) was 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, or the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran contends that he currently has PTSD that is due 
to his active military service.  After carefully reviewing 
the evidence, the Board finds the preponderance of the 
evidence is against the grant of service connection for PTSD.  

The critical factor in this case is that the veteran does not 
have a competent diagnosis of PTSD.  The evidentiary record 
contains a January 2004 VA treatment record which contains a 
diagnosis of depression and "possible PTSD."  At that time, 
the veteran complained of depression and anxiety related to 
the Persian Gulf War which had persisted for years.  Although 
he reported experiencing several symptoms, including feelings 
of guilt, he did not report a specific stressful event or 
incident in service that may have caused his symptoms.  
Moreover, the diagnosis made in the January 2004 treatment 
record is speculative, and does not establish a definite 
diagnosis of PTSD in compliance with the criteria in DSM-IV.  
The Board notes that the physician who evaluated the veteran 
in January 2004 recommended he be referred to "mental 
health," but there is no subsequent confirmed diagnosis of 
PTSD in the evidentiary record.  

The record also contains a March 2004 private psychological 
evaluation from P.N.M., Ph.D.  Dr. M diagnosed the veteran 
with chronic PTSD, major depressive disorder, and alcohol 
abuse; however, the only mention of the veteran's service is 
a notation that he reported having strong feelings of guilt 
because some of his friends were killed in combat and he was 
not.  Although the Board considers the March 2004 
psychological evaluation to be competent evidence, the Board 
finds the diagnosis of PTSD to be of lessened probative value 
because it does not comport with the DSM-IV criteria.  In 
this regard, the Board notes Dr. M's report does not point to 
specific events in which the veteran experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury.  In addition, 
the report does not contain any reference to a specific 
stressor which the veteran experienced in service which is 
causally related to his currently manifested symptoms.  The 
veteran's report of strong guilt feelings because some of his 
finds were killed in combat is insufficient in this regard 
because there is no evidence, nor does the veteran allege, 
that he actually witnessed his friends being killed.  

In sum, there is no competent diagnosis of PTSD of record, 
and absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Even if the Board were to find the veteran has a competent 
diagnosis of PTSD, he has not reported an in-service 
traumatic event on which a competent diagnosis of PTSD can be 
based.  In this case, the veteran does not contend, nor does 
his military service record show, that he engaged in combat 
with the enemy.  Instead, the veteran asserts that his PTSD 
is related to stressful events that occurred while he was on 
active duty in Saudi Arabia.  

Specifically, the veteran reports that, in 1991 and 1992, he 
was the Supply Sergeant at the 47th Field Hospital, and his 
section had to deploy to the Main Supply Area (MSA) in Cement 
City several times.  He states that, in order to get to 
Cement City, they had to go over a 10-mile-long bridge 
located in a very hostile area, without proper chemical 
detection equipment.  He states that he had anxiety while 
making these trips because he did not know whether they were 
going to be hit by a Scud missile.  The veteran also reports 
that he became friends with a few National Guardsmen who 
lived in Kobar Towers when he was in Dhahran.  He reports 
that one day he left Kobar Towers and, when he arrived at the 
base camp, he was informed that a Scud missile had struck the 
towers and killed some of his friends.  The veteran states he 
would have also been harmed if he had not immediately left 
Kobar Towers upon hearing a siren announcing a Scud missile 
had been launched.  Knowing he had just been there put a 
tremendous amount of pressure on him.  

The veteran submitted information from the Internet regarding 
the explosion at Kobar Towers; however, the information does 
not correspond with the veteran's report.  Initially, the 
Board notes the evidence does not show the veteran was in 
Saudi Arabia at the time of the explosion.  The explosion at 
Kobar Towers occurred in June 1996, but the veteran's 
personnel file reflects that he served in Saudi Arabia from 
August 1990 to March 1991, and was stationed at Fort Jackson, 
South Carolina, from September 1994 until he was separated 
from service.  Moreover, the information from the Internet 
reflects the explosion was caused by a truck bomb, as opposed 
to a Scud missile.  Therefore, although the veteran has 
reported he suffered stress and anxiety because of the 
explosion at Kobar Towers, the veteran's report is not 
corroborated by the evidence he submitted in support of his 
claim, or by his service personnel file.  

With respect to the veteran's other reported stressors, the 
Board finds he has not provided information about events in 
which he was personally engaged which involved actual or 
threatened death or serious injury.  The Board notes with 
admiration the veteran's lengthy and honorable military 
service, and does not in any way intend to minimize or 
diminish the stress and anxiety the veteran undoubtedly 
experienced in traveling through hostile areas in Saudi 
Arabia; however, the veteran reports ordinary stress that is 
inherent to service in a combat zone, as opposed to a 
traumatic event in which death or injury occurred or was 
actually threatened.  As such, the Board finds the veteran 
has not provided sufficient evidence of a verifiable in-
service stressor that can support a diagnosis of PTSD.  

The Board notes the veteran's contention that a VA 
examination should be scheduled in conjunction with his 
claim; however, the Board finds an examination is unnecessary 
in this case because there is no competent diagnosis of PTSD 
of record and there is no competent evidence of record that 
suggests the veteran has PTSD which may be associated with 
military service.  In this regard, the Board notes the 
veteran's service medical records are negative for any 
complaints, treatment, or findings related to a psychiatric 
disorder.  Moreover, no medical professional has diagnosed 
the veteran with a psychiatric disorder that is due to his 
military service.  In making its determination, the Board has 
considered the veteran's contentions and does not doubt he 
believes he has PTSD that is due to his military service; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


